Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 26, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145989 & (49)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 145989
                                                                   COA: 305016
                                                                   St Clair CC: 10-002269-FC
  JORGE DIAZ, JR.,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for permission to file pro per supplement is
  GRANTED. The application for leave to appeal the August 16, 2012 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 26, 2012                   _________________________________________
         t1217                                                                Clerk